Title: Treasury Department Circular to the Commissioners of Loans, 9 March 1791
From: Treasury Department,Hamilton, Alexander
To: Commissioners of Loans



Treasury DepartmentMarch 9.1791
Sir

The Comptroller of the Treasury being prevented by sickness from executing the duties of his Office I have found it necessary to instruct Mr. Joseph Hardy his first Clerk, to sign all such papers as are requisite to transfer Stock from one Loan Office to another, and to and from the Books of the Treasury. You will therefore proceed upon warrants signed by me and counter signed by him, as if they were countersigned by the Comptroller himself till further orders.
I am Sir   Your Obedient servant
Alex Hamilton

